United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1153
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Cesar Sevilla-Acosta

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                             Submitted: April 13, 2018
                               Filed: May 29, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Cesar Sevilla-Acosta appeals the denial of his motion to reduce his sentence
under 18 U.S.C. § 3582(c)(2). In 2012, a jury convicted Sevilla-Acosta of conspiring
to distribute more than 1,000 kilograms of marijuana in violation of 21 U.S.C. § 841.
After calculating a sentencing guidelines range of 151 to 188 months, the district
court1 sentenced him to 135 months’ imprisonment.

      In 2016, Sevilla-Acosta moved under § 3582(c)(2) to reduce his sentence.
Section 3582(c)(2) “gives the district court discretion to reduce a defendant’s
sentence if his sentencing range has subsequently been lowered and the reduction is
consistent with the § 3553(a) factors and applicable policy statements issued by the
Sentencing Commission.” United States v. Granados, 830 F.3d 840, 842 (8th Cir.
2016) (per curiam). Sevilla-Acosta based his motion on Sentencing Guidelines
Amendment 782, “which retroactively reduced most base offense levels in the drug
quantity tables by two levels.” See United States v. Lewis, 827 F.3d 787, 789 (8th
Cir. 2016). The Government acknowledged that the amendment lowered Sevilla-
Acosta’s guidelines range to 121 to 151 months and that he was eligible for a
sentence reduction under § 3582(c)(2), but it opposed the motion to reduce his
sentence. In a written order, the district court agreed with the Government and
declined to reduce the sentence. We review this decision for abuse of discretion.
Granados, 830 F.3d at 842.

       The district court did not abuse its discretion in denying Sevilla-Acosta’s
motion to reduce his sentence. The district court offered many justifications for the
decision, including Sevilla-Acosta’s long criminal record, his post-sentencing
misconduct, and the magnitude of the drug conspiracy. The district court also
emphasized his history of dishonesty and the fact that his sentence remains within the
new sentencing guidelines range. Sevilla-Acosta quibbles with some of the district
court’s characterizations, but he offers no persuasive basis for finding an abuse of
discretion. He suggests that the district court equated his going to trial with a lack of
remorse, but the district court noted his decision to go to trial only as one indication


      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                          -2-
among others that Sevilla-Acosta “did not even pretend to show remorse for his
offense.” District courts may consider a defendant’s lack of remorse in evaluating a
sentence, see United States v. Hutterer, 706 F.3d 921, 926 (8th Cir. 2013), and
Sevilla-Acosta cites no case indicating that the district court’s reasoning here
warrants reversal.

      For the foregoing reasons, we affirm.
                      ______________________________




                                        -3-